                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ROBERTO LOPEZ and MARIA LOPEZ,

       Plaintiffs,                                          No. 2:20-cv-00911-KG-CG

v.

STATE FARM FIRE AND CASUALTY
COMPANY,

       Defendant.

                            STIPULATED ORDER OF DISMISSAL

       THIS MATTER having come before the Court upon the parties’ Stipulated Motion to

Dismiss, the Court having reviewed the pleadings, and being fully advised in the premises, FINDS

that the Motion is well-taken and should be granted.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Complaint filed

herein and all remaining claims that were, or which could have been, asserted in this matter are

hereby dismissed, with prejudice, with each party to bear its own costs and attorney’s fees.




                                             _______________
                                             UNITED STATES DISTRICT JUDGE
RESPECTFULLY SUBMITTED,

GUEBERT GENTILE & PIAZZA P.C.



By   /s/ Clinton E. Dow
     Terry R. Guebert
     Elizabeth M. Piazza
     Clinton E. Dow
     P.O. Box 93880
     Albuquerque, NM 87199-3880
     (505) 823-2300
     tguebert@guebertlaw.com
     epiazza@guebertlaw.com
     cdow@guebertlaw.com
     Attorneys for Defendant



By    /s/ Electronic approval received 6/30/2021
     M. Mitchell Moss
     Cindy M. Vasquez
     Moss Legal Group
     5845 Cromo Drive, Suite 2
     El Paso, TX 79912
     (915) 703-7307
     mitch@mosslegalsolutions.com
     Cindy@mosslegalsolutions.com
     Attorney for Plaintiff




                                            2
